Citation Nr: 0116749	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including ankylosing spondylitis.

2.  Entitlement to service connection for hypertension 
secondary to service-connected status-post fracture of the 
right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied the veteran's claims of service connection for 
ankylosing spondylitis and hypertension, both claimed as 
secondary to service-connected right wrist disability.  A 
substantive appeal was received in August 1995.  A 
supplemental statement of the case (SSOC) was issued in 
June 1999, which in part addressed an application to reopen a 
previously denied claim of service connection for a back 
disability on a direct basis.  Because the June 1999 SSOC 
contained an issue that was not included in the veteran's 
August 1995 substantive appeal, the RO specifically informed 
the veteran that he had to respond within 60 days to perfect 
his appeal of the new issue.  The veteran submitted a written 
statement within 60 days, in August 1999, which the Board 
construed as a substantive appeal.

Previously, this case was before the Board in March 2000 when 
it found, in part, that new and material evidence had been 
submitted to reopen a claim of service connection for a back 
disability on a direct basis.  In the decision that follows, 
the Board grants service connection on a direct basis for a 
low back disability including ankylosing spondylitis.  
Consequently, further consideration of a claim of service 
connection for this disability on a secondary basis, see 
38 C.F.R. § 3.310 (2000), is not necessary.   

(The issue of service connection for hypertension secondary 
to service-connected status-post fracture of the right wrist 
will be addressed in the REMAND that follows the decision 
below.)


FINDING OF FACT

The veteran has a lumbar disc disease, arthritis, and 
ankylosing spondylitis that likely began during his military 
service.


CONCLUSION OF LAW

The veteran has lumbar disc disease, arthritis, and 
ankylosing spondylitis that are the result of injury incurred 
during service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back problems, including 
ankylosing spondylitis, began during military service.  
Specifically, he claims that his disability is the direct 
result of a fall he sustained in service, the same fall in 
which he fractured his right wrist.  The Board finds that the 
evidence supports a grant of service connection.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2000).  

The veteran's service medical records show that, on 
enlistment examination in March 1957, there were no back 
abnormalities.  Three days after that examination, the 
veteran was seen for complaints of having had low back pain.  
He also reported a history of back trouble and of having been 
hospitalized for it the preceding November.  He was 
considered a probable candidate for surgery.  In August 1957, 
it was noted that the veteran had some spasms of the recti 
spinae muscles.  A September 1957 examination report was 
negative for any back abnormalities.

Post-service treatment records include VA treatment and 
examination reports, dated from December 1969 to April 1997, 
and private correspondence, dated from June 1983 to September 
1995.  

When examined by VA in December 1969, the diagnoses included 
herniated intervertebral disc of the lumbar spine.  

Correspondence from Roy J. Cammarata, M.D., dated in 
June 1983, indicates that the veteran had been treated since 
1972.  Dr. Cammarata noted that the veteran had ankylosing 
spondylitis and hypertension.  

In other correspondence, dated in February 1994, Dr. 
Cammarata noted that the veteran had been treated from 1971 
to 1990.  It was also noted that, during those years, the 
veteran's major problems were arthritis of the spine and 
hypertension.  Dr. Cammarata opined that the relationship of 
the veteran's blood pressure problems to the wrist and 
subsequent back problems may be the stress of not being able 
to be gainfully employed, and that the relationship of the 
wrist to subsequent back problems may be even more secure.  
Dr. Cammarata opined that this activity was a major 
aggravating factor to the veteran's arthritis of the spine, 
and the veteran's attempts to adjust to his wrist problem 
caused further stress to his back.  Dr. Cammarata stated that 
this chain of events could be traced back to the veteran's 
wrist injury, followed by a physically demanding job, 
followed in turn by back problems (mechanical stress on top 
of an underlying arthritis problem).

Correspondence from Jay M. Kennedy, D.C., received in 
February 1995, indicates that the veteran had been treated 
since October 1994 for acute exacerbations of chronic 
debilitating back, wrist, and neck pain.  The veteran had 
severe degenerative changes in spinal anatomy of the lumbar 
region.  It was noted that the veteran had reported that one 
of his jobs during service was lifting 250+ pounds of sides 
of beef.  Dr. Kennedy stated that the veteran's history was 
"easily and directly relatable to his spinal condition and 
his spinal degenerative condition relatable to his disability 
from gainful physical employment."

When examined by VA in February 1995, the veteran reported 
that, during service, he fell and hit his right wrist, 
resulting in a right wrist fracture and injuries to the low 
back and neck.  X-rays of the lumbar spine revealed 
spondylosis.  The impressions included chronic low back pain.  
The examiner opined that the etiology was unclear, but that 
the veteran had a history of a low back injury in 1957.

Correspondence from Dr. Cammarata, dated in September 1995, 
indicates that the veteran's ankylosing spondylitis was by 
nature a slow and insidious disease, and was often triggered 
by an adverse event that would include a wrist injury, which 
could lead to abnormal stress on the veteran's spine as he 
attempted to work in the meat packing plant.  Dr. Cammarata 
referred to a medical textbook for the opinion that the 
veteran's disease progression was entirely consistent with an 
earlier wrist injury as the initial event to trigger what 
became a progressive and chronic disease.  Dr. Cammarata 
noted that, without the injury that apparently included the 
low back, it was quite possible that the veteran would never 
have developed active clinical spondylitis.  It was further 
noted that the injury in service and the subsequent arthritis 
were part of the same process.

An April 1997 VA treatment report shows that the diagnosis 
was ankylosing spondylitis.  The examiner opined that the 
etiology of ankylosing spondylitis was not entirely known and 
that it was impossible to say whether specific accidents 
would cause this pathology.

As noted above, correspondence from Dr. Cammarata, dated in 
February 1994 and September 1995, suggests that there was 
some kind of relationship between the veteran's low back 
problems and service-connected right wrist disability.  On 
the other hand, an April 1997 VA treatment report suggests 
that the etiology of ankylosing spondylitis was not entirely 
known and that it was impossible to determine whether 
specific accidents would cause this pathology.  In order to 
clarify the etiology of the veteran's low back disability, 
including ankylosing spondylitis, the Board remanded the case 
in March 2000 for a VA examination and the examiner was asked 
to provide an opinion on the medical probability that any 
back disability, including ankylosing spondylitis, was 
attributable to military service or already service-connected 
right wrist disability.

Pursuant to the Board's March 2000 remand, a VA examination 
of the spine was conducted in January 2001.  The examiner 
noted that x-rays of the lumbar spine revealed that the 
veteran had a normal alignment of the spine but significant 
lumbar degenerative disk disease, most advanced from L3 and 
L5, with almost complete loss of the disk spaces and what 
appeared to be foraminal stenosis, to include L3 to L5.  The 
assessment was that the veteran probably had multiple level 
stenosis of the spine.  The examiner opined that it was 
unclear whether this could be related to old age, but that 
given the veteran's history and complaints of back pain with 
documentation in 1957, it was unclear whether this was the 
beginning of the arthritic process of the spine.  The 
examiner further opined that one could not prove or disprove 
either way the etiology of the veteran's lumbar spine 
arthritis; however, given the fact that the veteran had 
complained in 1957 of lower back pain with what appeared to 
be neurologic symptoms documented on the chart, it was 
possible that that was the beginning of the veteran's 
disability of the lumbar spine area.  The examiner further 
noted that the veteran had been a manual laborer throughout 
his life, which would also contribute to the lumbar stenosis, 
but that one could not prove or disprove any way whether they 
were related.

Based on its review of the record, it is the Board's 
conclusion that the evidence against the veteran's claim of 
service connection is outweighed by the evidence in favor of 
the claim.  Simply put, the Board finds that the January 2001 
VA medical opinion, which was formed after a review of the 
entire record, and is supported by a discussion of the 
veteran's long history of low back problems including 
documentation in service, is entitled to more weight than the 
April 1997 VA treatment report, which was not based on a 
review of the entire record, and which is the sole report of 
record to in any way suggest that the veteran's ankylosing 
spondylitis is not somehow related to service.  In summary, 
service connection for a low back disability, namely lumbar 
disc disease, arthritis, and ankylosing spondylitis is 
therefore warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for lumbar disc disease, arthritis, and 
ankylosing spondylitis is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) affects 
appeals that were pending in November 2000 when the new law 
came into effect.  This new law consequently affects the 
claim of service connection for hypertension.

The veteran contends that service connection is warranted for 
hypertension on a secondary basis because such a disorder was 
proximately caused by his service-connected right wrist 
disability.  Service connection may be granted where it is 
shown that a disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Furthermore, notwithstanding the absence 
of a direct relationship, there are instances when a non-
service-connected disorder may be aggravated by a service-
connected disability.  In such instances, a claimant shall 
"be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 374, 
448 (1995) (en banc).

Correspondence from Dr. Cammarata, dated in September 1995, 
indicates that there is a relationship between the veteran's 
hypertension and service-connected right wrist disability.  
On the other hand, a February 1997 VA examination report 
indicates that the veteran had hypertension which in the 
examiner's opinion was very unlikely related to a wrist 
injury.  Such evidence suggests that no relationship exists 
between hypertension and service-connected right wrist 
disability.  

Based on the apparent conflict in medical opinion evidence, 
the Board remanded the case in March 2000 for a VA 
examination.  The examiner was asked to provide an opinion as 
to medical probabilities that hypertension was attributable 
to already service-connected right wrist disability or 
whether hypertension was made worse by the right wrist 
disability.  

Pursuant to the Board's March 2000 remand, a VA hypertension 
examination was conducted in January 2001.  Beyond stating 
that the veteran had essential hypertension and hypertensive 
cardiovascular disease, the January 2001 VA examiner did not 
answer questions posed in the remand.  The examiner indicated 
that a March 1957 entry examination showed a blood pressure 
reading that demonstrated essential hypertension; however, 
the inferences that may be drawn from such a statement do not 
address the questions raised by the Board's earlier remand, 
especially the question of whether service-connected 
disability aggravated hypertension.  Because the examination 
report is not responsive to the requests made in the 
March 2000 remand, this issue needs further development.  
This is especially so given the January 2001 examiner's 
explanation that securing additional records would facilitate 
his forming an opinion regarding etiology of hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the VA has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs when it fails to ensure compliance with remand 
orders of the Board or the Court.  Id.  Given those 
pronouncements, and the fact that the development sought by 
the Board in this case has not been fully completed, another 
remand is now required.  38 C.F.R. § 19.9 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
hypertension that has not already been 
made a part of the record.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  This effort 
should include searching for records 
mentioned by the VA examiner in January 
2001, especially those records prepared 
shortly after service by Dr. Cammarata.  

3.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to determine the nature and probable 
etiology of any hypertension.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
specifically provide an opinion as to the 
medical probabilities that hypertension 
is attributable to the veteran's period 
of military service, or already service-
connected right wrist disability.  The 
opinion should include comment as to 
whether hypertension has been made worse 
by the right wrist disability.  The 
rationale for the examiner's opinions 
should be explained in detail.  All 
opinions should be reconciled with the 
opinions set forth in the February 1997 
VA examination report, and in the 
September 1995 correspondence from Dr. 
Cammarata.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



